DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Request for Continued Examination (RCE) on 10/03/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 11 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Sumitomo (US 2016/0085284), in view of Shao et al. (US 2017/0257031), hereinafter Shao.
Regarding claim 1, Sumitomo discloses (see figures 1-18) a method of operating a buck-boost controller (figure 9, part controller based on buck-boost converter 310 presented in figure 7, part C) comprising: receiving a synthetic current variable (figure 9, part V31); providing, by a single window comparator structure (figures 9 and 12, part 350) and based on the synthetic current variable (figure 9, part V31), a boost window (figures 9 and 12, part 350; boost window generated by Vref2H at 351 and Vref2L at 352) to control (figure 12, parts through S30H/S30L) a switching controller (figures 9 and 12, part switching controller generated by 353 and 360) during each of a buck mode (figure 7, part buck mode in the buck-boost converter C) and a boost mode (figure 7, part boost mode in the buck-boost converter C) of operation of the buck-boost controller (figure 9, part controller based on buck-boost converter 310 presented in figure 7, part C) using the synthetic current variable (figure 9, part V31); and switching (figures 9 and 12, part through switching controller generated by 353 and 360), based on crossing of the boost window (figures 9 and 12, part 350; boost window generated by Vref2H at 351 and Vref2L at 352) by the synthetic current variable of the boost window (figure 9, part V31), to an on state in one of the boost mode (figure 7, part boost mode in the buck-boost converter C) and the buck mode (figure 7, part buck mode in the buck-boost converter C) (paragraphs [0073], [0083]-[0093] and [0101]-[0105]).
Sumitomo does not expressly disclose a buck-boost mode of operation; and switching to an on state in one of the boost mode and the buck mode from a tristate mode in one of the boost mode and the buck mode distinct from the on state and an off state in one of the boost mode and the buck mode.
Shao teaches (see figures 1-8) a buck mode, a boost mode and a buck-boost mode (paragraph [0005]; an indication of inductor current through the inductor and the slope of the inductor current can be used to control a change between two of the following operating modes: a boost operating mode, a buck operating mode, and a buck-boost operating mode) of operation of the buck-boost controller (figure 1, part buck-boost controller 116); and switching  (figure 1, part through 106) to an on state in one of the boost mode (figure 3, part on state of boost mode at ɸ2) and the buck mode  (figure 3, part on state of buck mode at ɸ3) from a tristate mode in one of the boost mode and the buck mode (figures 2 and 3, part tristate mode at ɸ1) (paragraphs [0023] and [0024]; idle mode) distinct from the on state and an off state in one of the boost mode  (figure 3, part on state of boost mode at ɸ2 and off state of boost mode at ɸ5) and the buck mode (figure 3, part on state of buck mode at ɸ3 and off state of buck mode at ɸ4)(paragraphs [0020]-[0024]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the buck-boost controller of Sumitomo with the buck-boost controller features as taught by Shao and obtain a method of operating a buck-boost controller comprising: receiving a synthetic current variable; providing, by a single window comparator structure and based on the synthetic current variable, a boost window to control a switching controller during each of a buck mode, a boost mode and a buck-boost mode of operation of the buck-boost controller using the synthetic current variable; and switching, based on crossing of the boost window by the synthetic current variable of the boost window, to an on state in one of the boost mode and the buck mode from a tristate mode in one of the boost mode and the buck mode distinct from the on state and an off state in one of the boost mode and the buck mode, because it provides more efficient control with power losses reduction based on the reduction of switching operation (paragraph [0024]). 
Regarding claim 2, Sumitomo and Shao teach everything claimed as applied above (see claim 1). Further, Sumitomo discloses (see figures 1-18) using the single window comparator structure (figures 9 and 12, part 350) includes: using a first comparator (figure 12, part 352) for detecting a lower window crossing (figure 12, part through 352 [Vref2L]) of the synthetic current variable (figures 9 and 12, part V31); and using a second comparator (figure 12, part 351) for detecting an upper window crossing (figure 12, part through 351 [Vref2H]) of the synthetic current variable (figures 9 and 12, part V31) (paragraphs [0101]-[105]; an upper-side threshold value voltage Vref2H… a lower-side threshold value voltage Vref2L), wherein the first (figure 12, part 352) and second comparators  (figure 12, part 351) receive different window reference voltages (figure 12, parts Vref2L and Vref2H) to compare with the synthetic current variable (figures 9 and 12, part V31) during each of the buck mode (figure 7, part buck mode in the buck-boost converter C) and the boost mode (figure 7, part boost mode in the buck-boost converter C) of operation of the buck-boost controller (figure 9, part controller based on buck-boost converter 310 presented in figure 7, part C). However, Sumitomo does not expressly disclose the buck-boost mode of operation.
Shao teaches (see figures 1-8) the buck mode, the boost mode and the buck-boost mode (paragraph [0005]; an indication of inductor current through the inductor and the slope of the inductor current can be used to control a change between two of the following operating modes: a boost operating mode, a buck operating mode, and a buck-boost operating mode) of operation of the buck-boost controller (figure 1, part buck-boost controller 116).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the buck-boost controller of Sumitomo with the buck-boost controller features as taught by Shao, because it provides more efficient control with power losses reduction based on the reduction of switching operation (paragraph [0024]). 
Regarding claim 3, Sumitomo and Shao teach everything claimed as applied above (see claim 1). Further, Sumitomo discloses (see figures 1-18) producing an error voltage (figure 9, part Verr)  based on a difference between a reference voltage (figure 9, part Vref1) and a feedback voltage (figure 9, part fb) representative of an output voltage (figure 9, part Vo) of the buck-boost controller (figure 9, part controller based on buck-boost converter 310 presented in figure 7, part C); and summing (figure 9, part 340) a synthetic current input (figure 9, part Vrpl) and the error voltage (figure 9, part Verr) to produce the synthetic current variable (figure 9, part V31), wherein the synthetic current input (figure 9, part Vrpl)  is representative of an output current (figure 9, part Io) of the buck-boost controller (figure 9, part controller based on buck-boost converter 310 presented in figure 7, part C).
Regarding claim 10, Sumitomo discloses (see figures 1-18) a method of operating buck-boost controller (figure 9, part controller based on buck-boost converter 310 presented in figure 7, part C) comprising: receiving a synthetic current variable (figure 9, part V31); detecting a lower window crossing (figures 9 and 12, part through 350[352; Vref2L]) of the synthetic current variable (figures 9 and 12, part V31); detecting an upper window crossing (figures 9 and 12, part through 350[351; Vref2H]) of the synthetic current variable (figures 9 and 12, part V31) (paragraphs [0101]-[105]; an upper-side threshold value voltage Vref2H… a lower-side threshold value voltage Vref2L); detecting, by comparing (figure 12, parts 352/351) different window reference voltages (figure 12, parts Vref2L and Vref2H) with the synthetic current variable (figures 9 and 12, part V31), the lower window crossing (figures 9 and 12, part through 350[352; Vref2L]) and the upper window crossing (figures 9 and 12, part through 350[351; Vref2H]) during each of a buck mode (figure 7, part buck mode in the buck-boost converter C) and a boost mode  (figure 7, part boost mode in the buck-boost converter C) of operation of the buck-boost controller (figure 9, part controller based on buck-boost converter 310 presented in figure 7, part C); and switching (figures 9 and 12, part through switching controller generated by 353 and 360), based on detecting the lower window crossing (figures 9 and 12, part through 350[352; Vref2L]) and the upper window crossing (figures 9 and 12, part through 350[351; Vref2H]) by the synthetic current variable (figure 9, part V31), to an on state in one of the boost mode (figure 7, part boost mode in the buck-boost converter C) and the buck mode (figure 7, part buck mode in the buck-boost converter C) (paragraphs [0073], [0083]-[0093] and [0101]-[0105]).
Sumitomo does not expressly disclose a buck-boost mode of operation; and switching to an on state in one of the boost mode and the buck mode from a tristate mode in one of the boost mode and the buck mode distinct from the on state and an off state in one of the boost mode and the buck mode.
Shao teaches (see figures 1-8) a buck mode, a boost mode and a buck-boost mode (paragraph [0005]; an indication of inductor current through the inductor and the slope of the inductor current can be used to control a change between two of the following operating modes: a boost operating mode, a buck operating mode, and a buck-boost operating mode) of operation of the buck-boost controller (figure 1, part buck-boost controller 116); and switching  (figure 1, part through 106) to an on state in one of the boost mode (figure 3, part on state of boost mode at ɸ2) and the buck mode  (figure 3, part on state of buck mode at ɸ3) from a tristate mode in one of the boost mode and the buck mode (figures 2 and 3, part tristate mode at ɸ1) (paragraphs [0023] and [0024]; idle mode) distinct from the on state and an off state in one of the boost mode  (figure 3, part on state of boost mode at ɸ2 and off state of boost mode at ɸ5) and the buck mode (figure 3, part on state of buck mode at ɸ3 and off state of buck mode at ɸ4)(paragraphs [0020]-[0024]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the buck-boost controller of Sumitomo with the buck-boost controller features as taught by Shao and obtain a method of operating buck-boost controller comprising: receiving a synthetic current variable; detecting a lower window crossing of the synthetic current variable; detecting an upper window crossing of the synthetic current variable; detecting, by comparing different window reference voltages with the synthetic current variable, the lower window crossing and the upper window crossing during each of a buck mode, a boost mode and a buck-boost mode of operation of the buck-boost controller; and switching, based on detecting the lower window crossing or the upper window crossing by the synthetic current variable, to an on state in one of the boost mode and the buck mode from a tristate mode in one of the boost mode and the buck mode distinct from the on state and an off state in one of the boost mode and the buck mode, because it provides more efficient control with power losses reduction based on the reduction of switching operation (paragraph [0024]). 
Regarding claim 11, claim 3 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 18, Sumitomo discloses (see figures 1-18) a device  (figure 9) to operate a buck-boost controller (figure 9, part controller based on buck-boost converter 310 presented in figure 7, part C)  comprising: an integrated circuit (figure 9, part integrated circuit 300)(paragraph [0068]; chip) configured to: receive a synthetic current variable (figure 9, part V31); detect a lower window crossing (figures 9 and 12, part through 350[352; Vref2L]) of the synthetic current variable (figure 9, part V31); detect an upper window crossing (figures 9 and 12, part through 350[351; Vref2H])  of the synthetic current variable (figures 9 and 12, part V31) (paragraphs [0101]-[105]; an upper-side threshold value voltage Vref2H… a lower-side threshold value voltage Vref2L); detect, by comparing (figure 12, parts 352/351)  different window reference voltages (figure 12, parts Vref2L and Vref2H) with the synthetic current variable (figures 9 and 12, part V31), the lower window crossing (figures 9 and 12, part through 350[352; Vref2L]) and the upper window crossing (figures 9 and 12, part through 350[351; Vref2H]) during each of a buck mode (figure 7, part buck mode in the buck-boost converter C), a boost mode (figure 7, part boost mode in the buck-boost converter C) of operation of the buck-boost controller (figure 9, part controller based on buck-boost converter 310 presented in figure 7, part C); and switch (figures 9 and 12, part through switching controller generated by 353 and 360), based on detecting the lower window crossing (figures 9 and 12, part through 350[352; Vref2L]) and the upper window crossing (figures 9 and 12, part through 350[351; Vref2H]) by the synthetic current variable (figure 9, part V31), to an on state in one of the boost mode (figure 7, part boost mode in the buck-boost converter C) and the buck mode (figure 7, part buck mode in the buck-boost converter C) (paragraphs [0073], [0083]-[0093] and [0101]-[0105]).
Sumitomo does not expressly disclose a buck-boost mode of operation; and switching to an on state in one of the boost mode and the buck mode from a tristate mode in one of the boost mode and the buck mode distinct from the on state and an off state in one of the boost mode and the buck mode.
Shao teaches (see figures 1-8) a buck mode, a boost mode and a buck-boost mode (paragraph [0005]; an indication of inductor current through the inductor and the slope of the inductor current can be used to control a change between two of the following operating modes: a boost operating mode, a buck operating mode, and a buck-boost operating mode) of operation of the buck-boost controller (figure 1, part buck-boost controller 116); and switching  (figure 1, part through 106) to an on state in one of the boost mode (figure 3, part on state of boost mode at ɸ2) and the buck mode  (figure 3, part on state of buck mode at ɸ3) from a tristate mode in one of the boost mode and the buck mode (figures 2 and 3, part tristate mode at ɸ1) (paragraphs [0023] and [0024]; idle mode) distinct from the on state and an off state in one of the boost mode  (figure 3, part on state of boost mode at ɸ2 and off state of boost mode at ɸ5) and the buck mode (figure 3, part on state of buck mode at ɸ3 and off state of buck mode at ɸ4)(paragraphs [0020]-[0024]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the buck-boost controller of Sumitomo with the buck-boost controller features as taught by Shao and obtain a device to operate a buck-boost controller comprising: an integrated circuit configured to: receive a synthetic current variable; detect a lower window crossing of the synthetic current variable; detect an upper window crossing of the synthetic current variable; detect, by comparing different window reference voltages with the synthetic current variable, the lower window crossing and the upper window crossing during each of a buck mode, a boost mode and a buck-boost mode of operation of the buck-boost controller; and switch, based on detecting the lower window crossing or the upper window crossing by the synthetic current variable, to an on state in one of the boost mode and the buck mode from a tristate mode in one of the boost mode and the buck mode distinct from the on state and an off state in one of the boost mode and the buck mode, because it provides more efficient control with power losses reduction based on the reduction of switching operation (paragraph [0024]). 
Claims 4-9, 12-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sumitomo (US 2016/0085284), in view of Shao et al. (US 2017/0257031), hereinafter Shao, and further in view of Peker et al. (US 2014/0217996), hereinafter Peker. 
Regarding claim 4, Sumitomo and Shao teach everything claimed as applied above (see claim 2). Further, Sumitomo discloses (see figures 1-18) receiving the detections from the first (figure 12, part 352) and second comparators (figure 12, part 351) and producing the control signals (figure 12, parts S30H/S30L) based thereon, the control signals (figure 12, parts S30H/S30L) comprising logic trigger (figure 12, part 353) based on the lower window crossing (figure 12, part through 352 [Vref2L]) detected by the first comparator (figure 12, part 352) and logic trigger (figure 12, part 353) based on the upper window crossing (figure 12, part through 351 [Vref2H]) detected by the second comparator (figure 12, part 351) (paragraphs [0101]-[0105]). However, Sumitomo does not expressly disclose flip-flop sets based on the lower window crossing detected by the first comparator and flip-flop resets based on the upper window crossing detected by the second comparator.
Peker teaches (see figures 1-6) flip-flop sets (figure 4A, part SR1; sets S) based on the lower window crossing detected by the first comparator (figure 4A, part 630) and flip-flop resets (figure 4A, part SR1; resets R) based on the upper window crossing detected by the second comparator (figure 4A, part 620) (paragraph [0011]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the buck-boost controller of Sumitomo with the controller features as taught by Peker, because it provides more efficient and stable buck-boost control with more smooth/accurate switching transition and power losses reduction (paragraph [0002]).  
Regarding claim 5, Sumitomo and Shao teach everything claimed as applied above (see claim 2). Further, Sumitomo discloses (see figures 1-18) coupling first and second voltage references (figure 12, parts Vref2L and Vref2H) to the first and second comparators (figure 12, parts 352 and 351), respectively, wherein each of the first and second voltage references (figure 12, parts Vref2L and Vref2H) is configured to provide window reference voltage (figure 12, parts Vref2L and Vref2H). However, Sumitomo does not expressly disclose first and second switched voltage references, wherein each of the first and second switched voltage references is configured to provide two different window reference voltages.
Peker teaches (see figures 1-6) coupling first and second switched voltage references (figure 4A, parts voltage references generated by 450 and 460) to the first and second comparators (figure 4A, parts 630 and 620), respectively, wherein each of the first and second switched voltage references (figure 4A, parts voltage references generated by 450 and 460) is configured to provide two different window reference voltages (figure 4A, parts voltage references generated by 450 and 460; depending of the operation mode, the references voltages 450 and 460 are adjusted increase or decrease the reference voltages)(paragraph [0015]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the buck-boost controller of Sumitomo with the controller features as taught by Peker, because it provides more efficient and stable buck-boost control with more smooth/accurate switching transition and power losses reduction (paragraph [0002]).  
Regarding claim 6, Sumitomo, Shao and Peker teach everything claimed as applied above (see claim 4). Further, Sumitomo discloses (see figures 1-18) the sets and resets (figures 9 and 12, part sets and reset of S31) are used to determine a PWM on time (figures 9, 10 and 12, part S31) (paragraph [0030]; a PWM [pulse width modulation] comparator) of the buck-boost controller (figure 9, part controller based on buck-boost converter 310 presented in figure 7, part C).
Regarding claim 7, Sumitomo, Shao and Peker teach everything claimed as applied above (see claim 5). However, Sumitomo does not disclose the first and second switched voltage references are configured to provide a buck window reference voltage during the buck mode of operation and a boost window reference voltage during the boost mode of operation.
Peker teaches (see figures 1-6) the first and second switched voltage references (figure 4A, parts voltage references generated by 450 and 460) are configured to provide a buck window reference voltage (figure 4A, parts voltage references generated by 450 and 460; adjusted through ∆H to buck mode operation) during the buck mode of operation (figure 4A/B, part mode select; buck mode) (figure 6B, parts buck [PA]) and a boost window reference voltage (figure 4A, parts voltage references generated by 450 and 460; adjusted through  ∆H to boost mode operation) during the boost mode of operation (figure 4A/B, part mode select; boost mode) (figure 6B, part boost[PC]) (paragraph [0015]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the buck-boost controller of Sumitomo with the controller features as taught by Peker, because it provides more efficient and stable buck-boost control with more smooth/accurate switching transition and power losses reduction (paragraph [0002]).  
Regarding claim 8, Sumitomo and Shao teach everything claimed as applied above (see claim 2). However, Sumitomo does not disclose the different window reference voltages are generated using differential voltages provided by a ripple generator.
Peker teaches (see figures 1-6) the different window reference voltages (figure 4A, parts voltage references generated by 450 and 460; through ∆H) are generated using differential voltages (figure 4A, part differential voltages at CSA) provided by a ripple generator (figure 4A, part CSA).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the buck-boost controller of Sumitomo with the controller features as taught by Peker, because it provides more efficient and stable buck-boost control with more smooth/accurate switching transition and power losses reduction (paragraph [0002]).  
Regarding claim 9, Sumitomo and Shao teach everything claimed as applied above (see claim 1). Further, Sumitomo discloses (see figures 1-18) configuring the single window comparator (figures 9 and 12, part 350) to provide the control signals (figure 12, parts S30H/S30L) that cause the switching controller to perform operation (figures 9 and 12, part switching controller generated by 353 and 360). However, Sumitomo does not disclose perform an auto-bypass operation for transitioning between the buck mode of operation and the boost mode of operation.
Peker teaches (see figures 1-6) configuring the single window comparator (figure 4A, part 620/630) to provide the control signals (figure 4A, part control signals generated by output of 620/630) that cause the switching controller (figure 4A, part switching controller generated by SR1 and 610) to perform an auto-bypass operation (figure 6b, part auto-bypass operation at PB period wherein the converter is in the non-switching mode in order to obtain lossless compensation) for transitioning between the buck mode of operation (figure 6b, part buck mode at PA period) and the boost mode of operation (figure 6b, part boost mode at PC period) (paragraph [0082]; during period PA, when the converter is in the buck mode… During period PB, when the converter is in the non-switching mode, the inductor current is unchanged. Since the converter is arranged to be in the non-switching mode when input voltage Vin is substantially equal to output voltage Vout and during the non-switching mode the inductor is coupled between input voltage Vin and output voltage Vout, the voltage across the inductor is substantially zero thereby the inductor current doesn't change with the exception of conduction losses in the converter. During period PC, when the converter is in the boost mode).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the buck-boost controller of Sumitomo with the controller features as taught by Peker, because it provides more efficient and stable buck-boost control with more smooth/accurate switching transition and power losses reduction (paragraph [0002]).  
Regarding claim 12, claim 4 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 13, claim 6 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 14, claim 5 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 15, claim 7 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 16, claim 8 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 17, claim 9 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 19, claim 8 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 20, claim 9 has the same limitations, based on this is rejected for the same reasons.
Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
	
	/THIENVU V TRAN/                                          Supervisory Patent Examiner, Art Unit 2839